                                                           USDC
      Case 1:19-cr-00862-VEC Document 414 Filed 06/14/21 Page 1 ofSDNY
                                                                   1
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
UNITED STATES DISTRICT COURT                               DATE FILED: 6/14/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-862 (VEC)
                 -against-                                      :
                                                                :            ORDER
 EMMANUEL BONAFE,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Bonafe is currently scheduled to appear for a remote status conference

on Tuesday, June 22, 2021 at 9:00 A.M., Dkt. 404;

        IT IS HEREBY ORDERED that due to a conflict in the Metropolitan Detention Center’s

calendar, the status conference with Mr. Bonafe is adjourned to Tuesday, June 22, 2021 at

12:00 P.M. The proceeding will be held via teleconference. All parties and any interested

members of the public must attend by dialing 1-888-363-4749, using the access code 3121171,

and the security code 0862. All attendees are advised to mute their phones when not speaking

and to self-identify each time they speak. Recording or rebroadcasting the proceeding is strictly

prohibited by law.

        IT IS FURTHER ORDERED that Mr. Bonafe must either notify the Court that he does

not consent to appearing by way of teleconference or file a waiver of in person appearance by no

later than Tuesday, June 15, 2021. See Order, Dkt. 404.


SO ORDERED.

Dated: June 14, 2021
      New York, NY
                                                                    ______________________________
                                                                      _______
                                                                        _   _______________ _________
                                                                                            __
                                                                          VALERIE CAPRONI
                                                                                     CAPRON O I
                                                                          United States District Judge
